Citation Nr: 0825029	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-34 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent for residual injuries of the right knee, to include 
chondromalacia.

2.  Entitlement to a separate disability rating for 
degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1965 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The veteran's right knee injury has been productive of 
complaints of pain; objectively, the evidence shows flexion 
to 120 degrees and extension to 0 degrees, occasional 
instability, and degenerative arthritic changes confirmed by 
x-ray.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a right knee injury, except for degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5257 (2007).  

2.  The criteria for a separate disability rating of 10 
percent for degenerative arthritic changes of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5003 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter sent to the veteran in March 2006, 
along with the October 2006 statement of the case 
(SOC),satisfied the notice requirements under 38 C.F.R. 
§ 3.159(b)(1).  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence in his possession to the RO.  The October 
2006 SOC informed the veteran that VA determined disability 
ratings by using a schedule for evaluating disabilities and 
provided the veteran with extensive information regarding the 
applicable diagnostic codes.  Although the latter notice 
postdated the initial adjudication, no prejudice resulted as 
the claims were subsequently readjudicated.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as supplemental statement of the case (SSOC), 
is sufficient to cure a timing defect).  An SSOC was issued 
in this case in April 2007.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  Specifically, the veteran mentioned being unable 
to carry his grand child for fear of falling, and noted to 
the VA examiner that he could no longer run or play tennis.  
Finally, he told the VA examiner that he was forced to retire 
from his job because of his right knee.  These statements 
indicate that the veteran had actual knowledge of the need to 
show the impact the disability had on his occupation and 
daily life.  

Based on the above, if there were any notice deficiencies, 
which the Board is not conceding, they would not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.


Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in March 2006 and March 2007, and VA has 
obtained these records.  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to an Increased Rating for Residuals of a Right 
Knee Injury 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2007).

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Degenerative arthritis is rated under Diagnostic Code 5003.  
Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2007).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  

Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also x-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  




Facts and Analysis 

The RO assigned a 10 percent disability rating in January 
1969 for the veteran's right knee injury under Diagnostic 
Code 5257.  In April 1973, the disability rating was 
increased to 20 percent upon diagnosis of chondromalacia of 
the right knee.  Chondromalacia is a softening of the 
articular cartilage.  In February 2006, the veteran filed a 
claim for an increased rating based on a claim of increased 
pain and decreased mobility.  

Diagnostic Code 5257, under which the veteran was service-
connected by the RO, deals with impairment of the knee due to 
lateral instability or subluxation.  As noted above, a 
disability evaluation of 10 percent is assigned with evidence 
of slight recurrent subluxation or lateral instability of a 
knee.  An evaluation of 20 percent will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability.  The next-higher rating of 30 percent will be 
assigned when there is evidence of severe recurrent 
subluxation or lateral instability.  

During the veteran's March 2006 and March 2007 VA 
examinations, it was found that the veteran had no 
subluxation of his right knee.  The March 2006 VA examiner 
also determined that the veteran did not have instability of 
the right knee, although the anterior Drawer's test was 
positive.  In March 2007, the veteran reported occasional 
instability that caused him to fall on occasion.  The 
examiner also indicated that the veteran was now using a 
brace on his knee.  However, according to the March 2007 VA 
examination, there was no evidence of abnormal movement of 
the right knee; again, the anterior Drawer test was positive.  

Additionally, according to the March 2007 VA examination, it 
does not appear that the veteran suffers from severe 
instability of the right knee.  The veteran is capable of 
ambulation, with pain caused by when driving, sitting for 
prolonged periods of time, or climbing stairs.  While it is 
noted that the veteran wears a knee brace, there is no 
mention of the need for assistive devices, such as crutches 
or a wheelchair.  The veteran specifically denied the use of 
such devices during his March 2006 VA examination.  

Based on the above evidence, the Board finds that at no time 
during the pendency of the claim has the veteran qualified 
for a disability rating in excess of 20 percent under 
Diagnostic Code 5257.  The next-higher disability rating 
under Diagnostic Code 5257 is 30 percent.  For this rating to 
be assigned, the evidence must demonstrate that the veteran 
suffers from severe recurrent subluxation or lateral 
instability.  The Board finds that based on the above 
evidence the veteran's instability is more appropriately 
described as moderate than severe.  Therefore, a disability 
rating in excess of 20 percent under Diagnostic Code 5257 is 
not warranted.  

The Board must also consider whether Diagnostic Code 5003, 
which deals with degenerative arthritis, is relevant to the 
veteran's claim.  The Board recognizes that VA General 
Counsel opinion 23-97 (VAOPGCPREC 23-97) provides that a 
claimant who has arthritis of the knee may be assigned a 
separate disability rating under Diagnostic Code 5003 in 
certain circumstances.  See also VAOPGCPREC 9-98.  

The March 2006 VA examiner noted arthritis and degenerative 
changes upon x-ray examination.  According to the veteran's 
March 2007 VA examination, tricompartmental osteoarthritic 
changes were present in the veteran's right knee.  
Additionally, the examiner noted bone to bone erosive 
changes.  Finally, both examinations, through x-ray or MRI, 
noted the presence of surgical staples or screws, indicating 
degeneration of the veteran's knee over time.  Diagnostic 
Code 5003 deals with degenerative arthritis established by x-
ray findings.  According to the Code, arthritis of a major 
joint will be rated under the criteria for limitation of 
motion of the affected joint (Diagnostic Codes 5260 and 5261 
for a knee disability).  For VA disability rating purposes, 
the knee is considered to be a major joint.  See 38 C.F.R. § 
4.45 (2007).  

Diagnostic Codes 5260 and 5261 account for loss of range of 
motion.  During the veteran's March 2006 VA examination, the 
range of motion of the veteran's right knee was found to be 
from 0 degrees extension to 125 degrees flexion, limited by 
pain.  The examiner noted that the veteran had additional 
limitation of motion to 105 degrees on repetitive use due to 
pain.  In March 2007, the veteran's range of motion was found 
to be from 0 degrees extension to 120 degrees flexion.  

The range of motion findings detailed above do not support a 
compensable disability rating under Diagnostic Codes 5260 or 
5261.  A noncompensable disability evaluation is assigned 
under Diagnostic Code 5260 when flexion is limited to 60 
degrees, and a noncompensable disability evaluation is 
assigned under Diagnostic Code 5261 when extension is limited 
to 5 degrees.  Here, as the veteran's range of motion exceeds 
these limits, he is not entitled to any rating, compensable 
or otherwise, under Diagnostic Codes 5260 and 5261.  As such, 
the veteran is not entitled to a compensable rating for loss 
of range of motion under Diagnostic Code 5003.  

However, Diagnostic Code 5003 also provides that where the 
limitation of motion of the specific joint or joints involved 
does not yield a compensable evaluation under the appropriate 
diagnostic codes, a rating of 10 percent may still be 
applied.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray involvement of two or more major 
joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is assigned where the above is 
present, but with occasional incapacitating episodes.  

In this case, there is satisfactory evidence of pain.  The 
veteran has described the pain he experiences personally, as 
well as the impact it has on his personal life.  
Additionally, the March 2006 and March 2007 VA examinations 
note that pain was a limiting factor in the veteran's range 
of motion.  Therefore, while the veteran still maintains 
substantial range of motion, the evidence establishes that it 
is painful for part of the movement.  As such, the veteran 
meets the criteria for a separate disability rating of 10 
percent under Diagnostic Code 5003.  This is the highest 
available rating under Diagnostic Code 5003 when there is 
only one joint involved or when limitation of motion exceeds 
what would result in a compensable rating under Diagnostic 
Codes 5260 or 5261.  

When rating musculoskeletal disabilities, it is also 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability, and as such, the Board will now consider these 
factors in deciding the veteran's claim of entitlement to an 
increased rating for his left knee.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

As noted above, the evidence establishes that the veteran 
indeed experiences pain in his right knee.  However, 
according to the March 2007 VA examination, the veteran does 
not experience further limitation in range of motion of his 
right knee due to weakness, fatigue, lack of endurance, or 
incoordination.  The examiner noted that the veteran did not 
suffer from edema, swelling, redness or heat as a result of 
his right knee disability.  Finally, the veteran has reported 
functional limitations due to his right knee disability, such 
as difficulty climbing stairs and being unable to run or play 
tennis.  

The Board has considered the veteran's complaints of pain and 
functional loss, along with the objective evidence detailed 
above.  The veteran as a lay person is competent to give 
evidence about the symptoms of pain he has experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
evidence of knee pain, the Board still finds the veteran's 
current disability to more closely approximate a disability 
evaluation of 20 percent.  

The evidence described above fails to establish that the 
veteran's right knee pain is of such severity that it has 
resulted in additional functional limitation that would more 
closely approximate a disability rating in excess of 20 
percent.  In support of the Board's conclusion is the fact 
that the veteran has maintained range of motion from 0 
degrees to 120 degrees in the right knee.  Finally, as the 
veteran is now rated separately under Diagnostic Code 5003, 
his pain has already been considered in assigning his 
disability rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained more or less constant 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.  

Additionally, the Board has considered whether there are any 
other potentially applicable Diagnostic Codes, including 
Diagnostic Code 5258.  The Board finds that there are none.  
Diagnostic Code 5258 deals with dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint.  According to a March 2007 magnetic 
resonance image (MRI) of the veteran's right knee, several 
intra-articular bodies are present in the dorsal space of the 
joint.  The MRI also revealed that the lateral meniscus was 
torn, and there was very little medial meniscus tissue 
remaining.  The examiner also noted pain and effusion in the 
veteran's right knee.  

While this evidence includes some of the criteria for 
Diagnostic Code 5258, it would be inappropriate to consider a 
separate disability rating for these symptoms.  The evidence 
does not establish that the veteran has dislocated semilunar 
cartilage.  Further, the veteran's pain has already been 
taken into account in rating the veteran's disability under 
Diagnostic Code 5003, as have the degenerative changes of the 
right knee.  Therefore, a separate disability rating under 
Diagnostic Code 5258, or any other Diagnostic Code, would be 
inappropriate.  

As a final matter, the Board has considered whether it is 
necessary to remand to the RO for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321.  While the 
examiner did note that the veteran experienced impairment of 
personal activities such as running and playing tennis, and 
while the veteran did note that he was forced to retire from 
his job because he could no longer climb ladders, the 
evidence does not reflect that the veteran's right knee 
disability caused marked interference with employment (beyond 
that already considered in the assigned disability 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
remand for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not necessary.  


ORDER

Entitlement to a disability rating in excess of 20 percet for 
residual injuries of the right knee, to include 
chondromalacia, is denied.

Entitlement to a separate 10 percent disability rating for 
degenerative arthritis of the right knee is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


